Citation Nr: 0028440	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected post traumatic concussive 
syndrome manifested by persistent, recurrent headaches and 
positional vertigo, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  He also served with the United States Army National 
Guard from February 1986 to November 1988; his NGB Form 22 
also shows approximately three years of prior reserve 
component service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied a claim by the 
veteran seeking entitlement to a disability rating in excess 
of 10 percent for his service-connected post-traumatic 
concussion syndrome.  This case was previously reviewed by 
the Board in January 1998 and June 1999, at which time it was 
remanded for further development.  


FINDINGS OF FACT

The current manifestations of disability attributed to the 
veteran's post traumatic concussive syndrome manifested by 
persistent, recurrent headaches and positional vertigo 
include headaches, vertigo, dizziness, tinnitus, and 
vomiting, but do not include dementia.   


CONCLUSION OF LAW

A disability rating of more than 10 percent is not warranted 
for the veteran's service-connected post traumatic concussive 
syndrome manifested by persistent, recurrent headaches and 
positional vertigo.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204, 4.124a, 
Diagnostic Codes 8045, 9304 (1999); 38 C.F.R. § 4.87a, 
Diagnostic Code 6204, 4.124a, Diagnostic Code 9304 (1994).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from July 1966 to July 
1969.  He also served with the United States Army National 
Guard from February 1986 to November 1988; his NGB Form 22 
also shows approximately three years of prior reserve 
component service.  His service medical records show no 
complaints of, treatment for, or diagnosis of a post 
traumatic concussive syndrome manifested by persistent, 
recurrent headaches and positional vertigo during the 
veteran's first period of active service from 1966 to 1969.  
A February 1986 induction medical examination report, for 
enlistment with the National Guard, indicates that the 
veteran had no neurologic problems and no physical defects 
involving his head, neck, or spine.  However, a February 1986 
statement reflects that the veteran sustained a head 
contusion and possible concussion during Airborne parachute 
operations.  In an attached statement, the veteran indicated 
that he hit the back of his head and lost his senses for a 
few moments.  A February 1986 service medical care record 
indicates that the veteran was seen with complaints of 
dizziness, headaches, and nausea, since his parachute 
accident.  After objective examination, the assessment was 
"concussive trauma."  A May 1987 medical care record 
indicates that the veteran had complaints of an injury to his 
neck with symptoms of neck pain, headaches, and numbness in 
arms.  The symptoms had been present since the 1986 parachute 
jump.  The veteran was neurologically intact, except for 
questionable decreased strength in the hands bilaterally.  A 
November 1987 physical profile report reflected that the 
veteran was on temporary profile due to chronic pain in his 
neck, post parachute jump injury.  A November 1987 service 
clinical record reflects that the veteran complained of 
chronic neck, shoulder, and arm pain, as well as reduced grip 
strength in his hands, since his 1986 parachute jump injury.  
It indicated that a February 1986 X-ray revealed degenerative 
joint disease of the cervical spine at C5-C6 with narrowed 
disc spaces and osteophyte formation.  

A July 1988 outpatient physical evaluation report indicates 
that the veteran was status post parachute injury and had 
complaints of persistent dizziness, headaches, and neck pain, 
as well as bilateral arm pain.  A computed tomography (CT) 
study of the cervical spine revealed a bulging C5-C6 disc 
with encroachment of the C5-C6 neural foramen by osteophytes.  
General physical examination was within normal limits.  
Neurological examination was unremarkable, except for 
decreased pinprick in a patchy non-anatomic distribution.  
Electronystagmogram revealed a non-localizing vestibular 
dysfunction.  The relevant diagnosis was post concussion 
syndrome manifested by persistent recurrent headaches and 
persistent recurrent episodes of positional vertigo.  
Overall, his symptoms had improved since the injury, but he 
was deemed unable to perform his full duties of service.  The 
veteran was discharged from service, effective November 1988.

In a VA Compensation and Pension examination conducted in May 
1991, the veteran had complaints of headaches, dizziness, 
blurred vision, numbness in both arms, and neck pain that 
radiated to his upper extremities.  Objective examination of 
the nervous system was unremarkable.  In August 1991, service 
connection was granted for post traumatic concussive syndrome 
manifested by persistent, recurrent headaches and positional 
vertigo, and the disability was rated 10 percent disabling 
under Diagnostic Code 8045-9304.  

In August 1994 the veteran filed a claim for an increased 
rating for his post traumatic concussive syndrome manifested 
by persistent, recurrent headaches and positional vertigo.  
VA outpatient records include a May 1994 neurological 
examination.  The report of that examination noted the 
veteran's complaints of vertigo, dizziness and tinnitus.  
Upon examination, the mental status was characterized as 
normal.  Cranial nerves II through XII were without 
asymmetry, pupils were equal, round and reactive to light.  
Extraocular muscles were intact and without nystagmus.  V1 
through V3 were intact with increased gag reflex and tongue 
at the midline.  Motor strength was 5/5 bilaterally.  The 
sensory system was characterized as intact in all modalities.  
When assessing coordination, the finger to nose test was slow 
but accurate without ataxic dysmetria.  His gait was normal; 
he had a negative Romberg; rapid alternating movements were 
slow, left more so than the right.  Barany's Maneuver was 
without nystagmus.  An electroencephalogram was interpreted 
to yield a normal result.  The relevant assessment included 
vertigo of questionable etiology.  An August 1994 record 
reported that electroencephalography revealed that all 
central vestibular tests were within normal limits, with 
significant direction change positional nystaxis was 
recorded, greater in supine position.  

In March 1995 an increased rating was denied.  In May 1995 
the veteran expressed disagreement with that decision.  He 
was furnished a Statement of the Case.  Additional VA 
treatment records were received showing medical care 
administered in November 1994, when an examiner concluded 
that testing showed nystagmus.  He filed a substantive appeal 
in September 1995.  Following consideration of the additional 
medical records, the RO issued a rating decision and a 
Supplemental Statement of the Case (SSOC) in September 1995.  
Records dated in August, September and October 1995 contain a 
diagnoses of cupulolithiasis and benign paroxysmal postural 
vertigo.  In February 1996 the RO issued a rating decision 
and an SSOC explaining why the claim for a rating higher than 
10 percent was denied.  

In January 1998 the Board remanded this claim for an 
examination, which was conducted in June 1998, and which is 
the most recent medical evidence of record.  The neurological 
report indicates that the veteran had headaches approximately 
2 to 3 times per week, that lasted for a day and a half at a 
time.  Neurological examination was normal; there was no 
nystagmus.  Strength, sensory, and reflexes were within 
normal limits.  Gait was normal, although the veteran felt 
somewhat shaky in his gait.  There was diminished range of 
motion of the neck, bilaterally.  The impression was chronic 
post-concussive headaches with tension and migraine 
components, and chronic cervical sprain syndrome without 
evidence of radiculopathy or myelopathy.  

The Board remanded the matter in June 1999 for consideration 
of the claim under the new version of VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, 
(Rating Schedule), which was revised in 1996 with regard to 
rating mental disorders.  On remand the RO reviewed the claim 
for an increased rating using the new version of the Rating 
Schedule and concluded a rating of more than 10 percent was 
not warranted under that version.  In written argument 
submitted in September 2000, the veterans representative 
asserted remand is required to obtain a new VA Compensation 
and Pension examination because the examiner in 1998 failed 
to provide a Global Assessment of Functioning (GAF).  


Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4 (1999).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  

Brain disease due to trauma is now, and was at the time this 
claim was filed, rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 as follows.  Purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

Dementia due to head trauma is rated under Diagnostic Code 
9304.  The Rating Schedule currently provides the following 
general rating formula for mental disorders:  
        Total occupational and social impairment, due to              
100
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own name.......................
        Occupational and social impairment, with                      
70
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................
        Occupational and social impairment with reduced               
50
         reliability and productivity due to such symptoms
         as: flattened affect; circumstantial,
         circumlocutory, or stereotyped speech; panic
         attacks more than once a week; difficulty in
         understanding complex commands; impairment of
         short- and long-term memory (e.g., retention of
         only highly learned material, forgetting to
         complete tasks); impaired judgment; impaired
         abstract thinking; disturbances of motivation and
         mood; difficulty in establishing and maintaining
         effective work and social relationships...........
        Occupational and social impairment with occasional            
30
         decrease in work efficiency and intermittent
         periods of inability to perform occupational tasks
         (although generally functioning satisfactorily,
         with routine behavior, self-care, and conversation
         normal), due to such symptoms as: depressed mood,
         anxiety, suspiciousness, panic attacks (weekly or
         less often), chronic sleep impairment, mild memory
         loss (such as forgetting names, directions, recent
         events)...........................................
        Occupational and social impairment due to mild or             
10
         transient symptoms which decrease work efficiency
         and ability to perform occupational tasks only
         during periods of significant stress, or; symptoms
         controlled by continuous medication...............
        A mental condition has been formally diagnosed, but            
0
         symptoms are not severe enough either to interfere
         with occupational and social functioning or to
         require continuous medication.....................

38 C.F.R. § 4.130 (1999).  At the time this claim was filed, 
the criteria used to rate disability resulting from dementia 
due to head trauma provided that a 100 percent rating was 
appropriate when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  Those 
criteria provided a 70 percent rating for symptoms comparable 
with an ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent rating was 
warranted under those criteria when the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
so reduced as to result in considerable industrial 
impairment.  A 30 percent rating was warranted when the 
veteran exhibited symptoms comparable with definite 
impairment in the ability to establish effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was warranted 
when the veteran had symptoms less than the criteria for the 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A noncompensable rating was appropriate when the 
veteran exhibited symptoms comparable with neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  
38 C.F.R. § 4.132, Diagnostic Code 9304 (1994).   

Peripheral vestibular disorders are now rated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (1999), using the following 
criteria:  dizziness and occasional staggering is rated 30 
percent disabling.  Occasional dizziness is rated 10 percent 
disabling.  The rating criteria contains the following Note:  
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  At the 
time the veteran filed this claim in August 1994, the 
criteria provided as follows for rating chronic 
labyrinthitis:  severe; tinnitus, dizziness and occasional 
staggering was rated 30 percent disabling.  Moderate 
disability; tinnitus, occasional dizziness was rated 10 
percent disabling.  Note: To be combined with ratings for 
loss of hearing or suppuration.  38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1994).  

During the pendency of this claim there was a change in VA's 
Rating Schedule with regard to rating mental disorders and 
ear diseases.  Accordingly, VA must consider the claim under 
both versions of the rating criteria, and apply the version 
most favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Migraine headaches are rated under Diagnostic Code 8100.  
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, the 
disability is rated 50 percent disabling.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, the disability is 
rated 30 percent disabling.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, 
10 percent is the appropriate rating, and a noncompensable 
rating is assigned for less frequent attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).  


Analysis

The veteran has a service-connected disability that was 
incurred during a parachute landing: he reported he struck 
his head on the ground when landing in 1986.  The disability 
is characterized as post traumatic concussive syndrome 
manifested by persistent, recurrent headaches and positional 
vertigo.  That particular disability is not specifically 
addressed in VA's Rating Schedule, 38 C.F.R. Part 4.  
Therefore, VA must rate it by analogy.  38 C.F.R. § 4.20 
(1999).  When rating disability by analogy, if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  In this case, the 
Diagnostic Code used was 8045, brain disease due to trauma.  
The level of impairment due to the manifestations was 
assessed using the criteria found in 9304, dementia due to 
head injury.  The record contains no competent evidence that 
the veteran has dementia.  

Diagnostic Code 8045 addresses brain disease due to trauma, 
and the Board finds that diagnostic code addresses a closely 
related disease in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  The criteria used to assess the level of 
disability require consideration of whether the 
manifestations are neurological or subjective.  In this case, 
determining whether the veteran has neurological symptoms or 
subjective symptoms, or both, is made somewhat more 
complicated by the fact that some medical records report 
vertigo, a neurological manifestation, and some report 
dizziness, a subjective manifestation.  The Board will assume 
that when the term vertigo is used it refers to a 
neurological symptom, and when dizziness is used it refers to 
a subjective symptom.  

The medical evidence has shown no neurological symptomatology 
other than nystagmus and vertigo.  Nystagmus has been noted, 
but has not been reported to cause any impairment in the 
veteran.  Vertigo has been complained of and confirmed on 
examination.  The Rating Schedule addresses vertigo under 
Diagnostic Code 6204, and bases the decision as to the 
appropriate disability rating on dizziness and staggering.  
Under the old version of the Rating Schedule, which was in 
effect until 1999, a 10 percent rating required symptoms 
comparable with moderate disability; tinnitus and occasional 
dizziness.  The evidence does not support a finding that he 
staggered, as required for a 30 percent rating.  Accordingly, 
the Board concludes that, under the old version of the Rating 
Schedule, a 10 percent rating, but no higher, would be 
warranted for the manifestations of vertigo.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204; 4.124a, Diagnostic Code 8045 
(1994).  Under the new version, tinnitus need not be present, 
but a 30 percent rating still requires staggering, of which 
there is no evidence in this case.  38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1999).  In summary, a 10 percent rating 
is warranted for the neurological manifestation, vertigo, of 
the veteran's traumatic brain injury under either the old or 
the new version of the Rating Schedule.  

The veteran also has headaches and dizziness, which are 
subjective complaints attributable to his traumatic brain 
injury.  There is no medical evidence that the veteran has 
multi-infarct dementia, or that if he does, that it is 
associated with his brain trauma.  Further inquiry as to the 
level of impairment attributable to the subjective symptoms 
using the general rating criteria for mental disorder found 
in 38 C.F.R. §§ 4.132 (1994) and 4.130 (1999) is not 
required, because under the criteria for rating disability 
due to brain trauma found in Diagnostic Code 8045, the mere 
presence, to whatever degree, of subjective complaints in the 
absence of multi-infarct dementia requires a 10 percent 
rating, but no more.  Therefore, the subjective 
manifestations of disability due to the brain injury are 
correctly rated 10 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

The rating criteria under Diagnostic Code 8045 also provide 
that these two ratings, the neurological and the subjective, 
cannot be combined.  Accordingly, a disability rating of 10 
percent, but no more than 10 percent, is appropriate for the 
disability due to the veteran's post traumatic concussive 
syndrome manifested by persistent, recurrent headaches and 
positional vertigo.  With regard to the assertion that a 
remand is required to obtain a GAF score, the Board finds 
such additional development is not necessary in this case:  
the record does not reveal that the veteran has dementia, and 
so additional inquiry into the level of disability due to a 
mental disorder is not warranted.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Other potentially applicable diagnostic 
codes include Diagnostic Code 8100, which rates disability 
due to migraine headaches.  The record does not reveal that 
this veteran has migraine headaches, but he does have other 
headaches.  For a rating of more than 10 percent, the 
criteria require symptoms comparable with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The record does not support 
a finding of the existence of such severe symptoms, however.  
Although the veteran asserts he has prostrating attacks, the 
medical record does not support a finding of the presence of 
prostrating attacks occurring on an average once a month over 
the last several months.  Another possibly applicable code is 
Diagnostic Code 6204, which rates disability due to vertigo.  
As discussed above, however, the evidence does not support a 
finding that the veteran experiences staggering due to his 
post traumatic concussive syndrome manifested by persistent, 
recurrent headaches and positional vertigo.  Accordingly, a 
higher rating is not warranted under either version of 
Diagnostic Code 6204.  38 C.F.R. §§ 4.7, 4.87, Diagnostic 
Code 6204 (1999); 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1994).  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, the evidence that supports a higher disability 
rating consists of the veteran's assertions of increased 
impairment; however, there is no competent, medical evidence 
of symptoms and manifestations of the veteran's post 
traumatic concussive syndrome manifested by persistent, 
recurrent headaches and positional vertigo that reflect a 
level of impairment greater than 10 percent under any 
Diagnostic Code in VA's Rating Schedule.  Therefore, the 
positive and negative evidence is not in equipoise.  
Accordingly, the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107. 


ORDER

A disability rating of more than 10 percent for post 
traumatic concussive syndrome manifested by persistent, 
recurrent headaches and positional vertigo, is denied.  



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 

